NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       OCT 21 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

JEFFREY REICHERT, individually and on           No.    19-35989
behalf of all others similarly situated,
                                                D.C. No. 3:17-cv-05848-RBL
                Plaintiff-Appellee,

and                                             MEMORANDUM*

GARY MOYER, individually and on behalf
of all others similarly situated,

                Plaintiff,

 v.

RAPID INVESTMENTS, INC., DBA
Access Freedom, DBA Rapid Financial
Solutions; CACHE VALLEY BANK,

                Defendants-Appellants,

and

KEEFE COMMISSARY NETWORK, LLC,
DBA Access Corrections,

                Defendant.


JEFFREY REICHERT, individually and on No.              19-35994
behalf of all others similarly situated; GARY

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
MOYER, individually and on behalf of all       D.C. No. 3:17-cv-05848-RBL
others similarly situated,

                Plaintiffs-Appellees,

 v.

KEEFE COMMISSARY NETWORK, LLC,
DBA Access Corrections,

                Defendant-Appellant,

and

RAPID INVESTMENTS, INC., DBA
Access Freedom, DBA Rapid Financial
Solutions; CACHE VALLEY BANK,

                Defendants.

                  Appeal from the United States District Court
                    for the Western District of Washington
                  Ronald B. Leighton, District Judge, Presiding

                          Submitted September 1, 2020**
                              Seattle, Washington

Before: McKEOWN and VANDYKE, Circuit Judges, and KENDALL,*** District
Judge.

      Rapid Investments, Inc., Cache Valley Bank, and Keefe Commissary



      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Virginia M. Kendall, United States District Judge for
the Northern District of Illinois, sitting by designation.

                                         2
Network (collectively “Rapid”) appeal the district court’s denial of their motion to

compel arbitration of Gary Moyer’s claims, based on an arbitration provision

contained in the cardholder agreement (the “Agreement”) Moyer received with his

release card. The parties are familiar with the facts, so we do not repeat them here.

We vacate and remand.

        To determine “whether a valid agreement to arbitrate exists,” Chiron Corp.

v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000), we apply

“ordinary state-law principles that govern the formation of contracts,” Nguyen v.

Barnes & Noble Inc., 763 F.3d 1171, 1175 (9th Cir. 2014) (citation omitted).1

Here, the analysis of “[m]utual assent . . . required for the formation of a valid

contract,” Yakima Cty. (West Valley) Fire Prot. Dist. No. 12 v. City of Yakima, 858

P.2d 245, 255 (Wash. 1993), involves an inquiry into Moyer’s intent—based on

“the reasonable meaning of [his] words and acts”—to assent to the terms of the

Agreement. City of Everett v. Sumstad’s Estate, 631 P.2d 366, 367 (Wash. 1981).

        But the district court seems to have bypassed that analysis. It deemed the

“facts and circumstances of Gary Moyer’s claims . . . identical in all material

respect to those of Jeffrey Reichert,” another plaintiff, and concluded that “like Mr.

Reichert,” Moyer did not enter into a contract. The district court found the “only

difference between Mr. Reichert and Mr. Moyer” to be the “mere fact” that Moyer


1
    The parties agree that Washington law governs.

                                           3
received the Agreement with his release card. But based on the district court’s

sparse analysis, it is unclear whether the district court properly considered all

relevant facts and circumstances specific to Moyer—particularly because there was

no declaration from Moyer in the record. See Burnett v. Pagliacci Pizza, Inc., 470

P.3d 486, 492 (Wash. 2020) (“Mutual assent is gleaned from outward

manifestations and circumstances surrounding the transaction.”).

      Accordingly, we vacate and remand for the district court to determine

whether the factual record for Moyer supports a valid and enforceable arbitration

agreement. Notwithstanding any delegation clause in the Agreement, “challenges

to the existence of a contract as a whole must be determined by the court prior to

ordering arbitration.” Sanford v. Member Works, Inc., 483 F.3d 956, 962 (9th Cir.

2007).

      Because we do not express any views on whether a valid, enforceable

agreement exists, we decline to address whether Keefe Commissary Network has

standing to enforce the arbitration provision.

VACATED AND REMANDED.




                                           4